Citation Nr: 0836492	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a low back 
disorder, on a direct basis and as secondary to a 
service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1962 to September 1964 and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Offices (ROs) in Newark, New Jersey 
and in Togus, Maine.  Due to the location of the veteran's 
residence, his appeal remains under the jurisdiction of the 
Newark RO.  

Although in receipt of a properly-executed VA Form 21-22, 
Appointment Of Veterans Service Organization As Claimant's 
Representative, the RO did not furnish a copy of the 
statement of the case issued September 2005 to the veteran's 
appointed representative.  In light of this oversight, the 
Board accepts the VA Form 9, Appeal To Board Of Veterans' 
Appeals, which was received at the RO in December 2005, as a 
timely filed substantive appeal.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

After a careful review of the record, the Board finds that a 
remand of the veteran's left knee and low back claims is 
necessary.  Specifically, and for the following reasons, the 
Board believes that he should be accorded a VA examination 
that addresses the nature, extent, and etiology of his left 
knee and low back pathology.  

On examination, the examiner should have access to, and an 
opportunity to review, the claims folder in conjunction with 
the evaluation.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).  

Left Knee

According to the service treatment records, after having been 
involved in a jeep accident in March 1963, the veteran was 
treated for a minimal left knee strain.  Subsequent 
in-service left knee complaints include weakness (in June 
1963) and occasional "slip[ping] out" (at the August 1964 
separation examination).  

Post-service private medical records indicate that, while 
playing basketball in November 1993, the veteran sustained 
another injury to his left knee.  A physical examination of 
his left knee demonstrated generalized swelling and 
tenderness in the anterior aspect of the joint as well as a 
palpable defect just inferior to the patella.  X-rays taken 
of this joint showed proximal displacement of the patella 
without any visible fracture.  The treating physician 
diagnosed a torn patella tendon.  

Several days later in November 1993, the veteran underwent an 
operative repair of the patellar tendon of his left knee 
followed by an application of a long-leg cast.  Approximately 
one month later in December 1993, the cast was removed.  As 
the wound was healed, the staples were also removed.  
Follow-up treatment sessions dated through February 1994 
reflect swelling and limitation of motion of the veteran's 
left knee.  In March 1994, he was found to have almost full 
range of motion of his left knee, with no complaints except 
for some muscle weakness.  

A December 2003 VA examination provides relevant diagnoses of 
post-traumatic arthritis as well as tricompartmental 
degenerative arthritis in the osteochondral defect and the 
medial femoral condyle.  In the report of that evaluation, 
the examiner acknowledged that the veteran had "service 
connected" and post service trauma to his left knee.  The 
examiner, however, did not have access to the veteran's 
claims folder in conjunction with the examination and did not 
provide an opinion regarding the etiology of the diagnosed 
left knee arthritis.  

Recently, in a September 2005 letter, a private treating 
physician expressed his opinion that the veteran's "knee 
injury . . . occurred while he was in the Armed Forces."  
This doctor, however, did not indicate whether he had access 
to, and thus an opportunity to review, the veteran's claims 
folder, including the in-service and post-service medical 
evidence contained therein.  

In light of this evidence of record which reflects a current 
left knee diagnosis and a post-service medical reference to 
an in-service injury (with no mention of the second 
post-service injury to this joint), the Board finds that a VA 
examination is warranted.  The purpose of the new examination 
is to determine-to the extent possible-the etiology of the 
veteran's left knee disability.  

Low Back

At the March 1991 separation examination, the veteran 
described low back pain, which he attributed to heavy 
lifting.  At a subsequent March 1998 reserve examination, he 
reiterated his complaints of recurrent back pain.  

According to post-service medical records, X-rays taken of 
the veteran's lumbosacral spine in September 2003 showed mild 
narrowing of the L4 to S1 intervertebral disc spaces.  
Specialized neurological testing completed at that time was 
suggestive of peripheral polyneuropathy that the evaluating 
physician believed "may be related to a spinal stenotic 
condition."  A subsequent low back diagnosis includes 
degenerative disc disease with herniation of the discs at the 
L4 and L5 level.  

In a September 2005 letter, a private treating physician 
expressed his opinion that the veteran's chronic low back 
pain, which radiated to his left buttocks and thigh, "[was] 
causally related to a knee injury which occurred while he was 
in the Armed Forces."  In light of this evidence of record 
which reflects a current diagnosis of a low back disability, 
a medical opinion associating this problem with a purported 
in-service injury, and in-service complaints of low back 
pain-as well as the fact that the veteran has not been 
accorded a VA examination of his low back-the Board finds 
that a VA examination is warranted to determine the nature, 
extent, and etiology of his low back disability.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA also has a duty to notify claimants in 
the substantiation of a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

A letter furnished to the veteran in June 2006 in the present 
case discusses only the direct service connection aspect of 
his low back claim-and not the secondary service connection 
portion of this issue.  Indeed, at no time during the current 
appeal has the veteran received proper VCAA notification of 
his claim for service connection for a low back disability, 
asserted to be secondary to a service-connected disability.  
A corrective VCAA notice letter should, therefore, be issued 
on remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Provide the veteran with a notice 
letter that:  

*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his 
claim for service connection for a 
low back disorder, on a direct 
basis and as secondary to a 
service-connected disability; 
*	informs him of the information and 
evidence that VA will seek to 
provide; and 
*	informs him of the information and 
evidence that he is expected to 
provide.  

2.  After obtaining the appropriate 
release of information form where 
necessary, copies of records of any 
additional left knee and low back 
treatment that the veteran has received 
since September 2003 should be obtained 
and associated with the claims folder.  
All such available records should be 
associated with the claims folder.  

3.  Thereafter, the veteran should be 
scheduled for an examination to 
determine the nature, extent, and 
etiology of any left knee and low back 
disabilities that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  
All pertinent pathology should be noted 
in the examination report.  

For any left knee disorder diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active service (including the 
in-service episodes of left knee 
treatment for a minimal strain in March 
1963, weakness in June 1963, and 
occasional "slip[ping] out" in August 
1964).  

In providing this opinion, the examiner 
should discuss the effect, if any, of 
the post-service November 1993 left 
knee injury on any current disability 
of this joint.  In addressing this 
matter, the examiner should express an 
opinion as to whether the first left 
knee injury (which occurred during 
service in March 1963) caused such 
pathology that the resulting weakened 
left knee caused the second injury to 
this joint (after service in November 
1993).  

For any low back disorder diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service, is otherwise related to active 
service, or is related to, or 
aggravated by, his left knee pathology.  
In addressing any possible relationship 
between a diagnosed low back disability 
and the veteran's service, the examiner 
should address the in-service 
complaints of low back pain.  

Complete rationale should be given for 
all opinions reached.  

4.  Following the completion of the 
above, the issues on appeal should be 
re-adjudicated.  If the decisions 
remain in any way adverse to the 
veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

